Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	This non-final action is in response to the RCE communication, filed 9/07/2022. Claims 1 and 15 have been amended. Claims 8-14 were previously cancelled. Claims 21-27 have been added. Claims 1-7 and 15-27 are currently pending and have been examined below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 15-18, 20-24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20130311335 (“Howard”).
Claim 1 
As per claim 1, Smith teaches a method, comprising
receiving, by a device and from a client device associated with a customer, item data and customer data identifying the customer ([0030] “the price management system detects . . . product data . . . and customer data.” And, [0024] “the price management system can collect information . . . from a client device of a customer to determine that the customer is interested in at least one product with an upcoming expiration date available for purchase from a merchant.” And, [0070] “determine an interest of a customer in a target product based on data that a client device of the customer transmits to the price management system.”  [0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.”);
wherein the item data is received from a price tag of the item and via a wireless communication with the price tag ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.”);
receiving, by the device, price data identifying prices associated with a plurality of items and other data identifying locations, availabilities, and terms associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.” And, [0115] “the price management system can present the discount price and product information (e.g., size, availability).” And, [0044] “product management system to track inflow and outflow of products in the product inventory as the merchant sells.” And, [0036] “product data can . . . inventory data, and location/store information.”);
processing, by the device, the item data, the price data, and the other data, with a machine learning model, to identify an optimal price for the item relative to multiple prices associated with the item ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0012] “machine-learning model for dynamically determining price discounts for a target product based on product and customer history data for a customer.” And, [0019] “machine-learning model based on the product data and customer data” where [0029] teaches “product data (e.g., data from merchants indicating inventory, sale history, and expiration dates).” And, [0036] “product data can include . . . a price . . . inventory data, and location/store information.”);
wherein the multiple prices are included in the prices associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.”); 
providing, by the device and to the client device associated with the customer, data identifying the optimal price and data identifying a merchant associated with the optimal price ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0108] “price management system 102 can also limit the number of products to display to a specific number of discount prices and display the products according to the ranking.” And, [0043] “receiving and displaying product data associated with products available for purchase from a merchant.” And, [0048] “product/customer data for each merchant.”).
receiving, by the device, transaction data identifying the item, the optimal price, and the merchant when the customer purchases the item from the merchant ([0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”);
performing, by the device, one or more actions based on the transaction data ([0061] “The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
receiving, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased ([0038] “extracting pricing data for the product associated with the NFC tag” and “The method may comprise transmitting request data indicative of the product associated with the NFC tag from a further wireless transceiver to a retail server via a wireless network.” And, [0018] “The NFC enabled mobile device may comprise a further wireless transceiver . . . “ And, [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the mobile telephone's NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
wherein the item data is received by a transaction card [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the . . . NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Therefore, it would have been obvious to modify Smith to include receiving, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased and wherein the item data is received by a transaction card as taught by Herwig in order to provide “comparison data may include electronic discount coupons for a particular brand provided in the retail outlet, or for an alternative retail outlet, to entice the consumer to either change product brand or change retail outlet” (Herwig [0098]). 
Smith teaches identifying an optimal price for the item relative to multiple prices but does not explicitly teach the following feature taught by Howard: 
identify an optimal price for the item relative to multiple prices associated with the item at other locations and wherein processing the item data, the price data, and the other data to identify the optimal price is based on commute costs or time associated with the other locations ([0057] and Figure 8 disclose “[i] the example of FIG. 8, the purchase comparison window depicts a side-by-side comparison of purchase features of the product from the multiple result listings. Here, in addition to the underlying costs 802 of the item, the sales tax 804 (which can differ greatly between listings, especially when some retailers are located out of state), the cost of gas 806 (for a local merchant) versus the cost of shipping 808 for an online retailer, the return policies 810, and the cost of return transportation 812 or shipping 814.” And, [0039] “these costs may be aggregated for each individual listing and then presented as a total cost of ownership for the product.” Examiner interprets the cost of gas to travel to the local merchants as commute costs associated with the other locations. And, Figure 9 shows the prices at the other locations ranked by travel time in minutes. Examiner notes that the relevant portions of Figures 8 and 9 have been reproduced below). 

    PNG
    media_image1.png
    286
    691
    media_image1.png
    Greyscale


Therefore, it would have been obvious to modify the combination of Smith and Herwig to include identify an optimal price for the item relative to multiple prices associated with the item at other locations and wherein processing the item data, the price data, and the other data to identify the optimal price is based on commute costs or time associated with the other locations as taught by Howard because “[p]inning two or more results allows for a comparison view to provide a better understanding of true pricing and tradeoffs” (Howard [0057]).
Claim 3
	As per claim 3, Smith further teaches: 
	performing a crawl of a data source associated with the plurality of items ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”);
receiving the price data identifying the prices associated with the plurality of items based on the performing the crawl of the data source ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”).

Claim 4
	As per claim 4, Smith further teaches: 
wherein performing the one or more actions comprises one or more of:
determining whether the price of an item provided on the price tag is the optimal price; causing a server device associated with the merchant to provide a reward to the customer; or providing, to the client device of the customer, a request for feedback as to why the optimal price was selected ([0061] "The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself." And, [0089], [0012], [0019], [0029]). 

Claim 5
	As per claim 5, Smith further teaches: 
	wherein performing the one or more actions comprises one or more of:
providing reward points for the transaction card;
providing, to the client device of the customer, an offer associated with the item or the merchant; 
retraining the machine learning model based on the transaction data or customer feedback as to why the optimal price was selected ([0061] "The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself.").

Claim 6
	As per claim 6, Smith further teaches: 
causing an indicator associated with the transaction card to be triggered based on how the price of the item provided on the price tag compares to the optimal price ([0110] "provides notifications to a customer indicating that a target product with a better discount price is available than a target product that the customer has selected. In particular, the price management system 102 can determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device.").

Claims 15 and 21
	As per claims 15 and 21, Smith teaches a non-transitory computer-readable medium and device comprising one or more processors, coupled to the one or more memories, configured to:

 receive, from a client device associated with a customer, item data identifying a price of an item and customer data identifying the customer ([0030] “the price management system detects . . . product data . . . and customer data.” And, [0024] “the price management system can collect information . . . from a client device of a customer to determine that the customer is interested in at least one product with an upcoming expiration date available for purchase from a merchant.” And, [0070] “determine an interest of a customer in a target product based on data that a client device of the customer transmits to the price management system.”  [0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.”);
wherein the item data is received from a price tag of the item and via a wireless communication with the price tag ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.”);
receive, by the device, price data identifying prices associated with a plurality of items and other data identifying locations, availabilities, and terms associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.” And, [0115] “the price management system can present the discount price and product information (e.g., size, availability).” And, [0044] “product management system to track inflow and outflow of products in the product inventory as the merchant sells.” And, [0036] “product data can . . . inventory data, and location/store information.”);
process the item data, the price data, and the other data, with a machine learning model, to identify a ranked list of multiple prices associated with the item ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0012] “machine-learning model for dynamically determining price discounts for a target product based on product and customer history data for a customer.” And, [0019] “machine-learning model based on the product data and customer data” where [0029] teaches “product data (e.g., data from merchants indicating inventory, sale history, and expiration dates).” And, [0036] “product data can include . . . a price . . . inventory data, and location/store information.” And, [0140] “act 840 can involve generating rankings of the discount prices.”);
wherein the multiple prices are included in the prices associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.”); 
provide, to the client device associated with the customer, data identifying the ranked list of the multiple prices and data identifying merchants associated with the multiple prices ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0108] “price management system 102 can also limit the number of products to display to a specific number of discount prices and display the products according to the ranking.” And, [0043] “receiving and displaying product data associated with products available for purchase from a merchant.” And, [0048] “product/customer data for each merchant.” And [0140] “act 840 can involve generating rankings of the discount prices.”);
receive transaction data identifying the item, a particular price from the ranked list of the multiple prices, and a particular merchant from the merchants associated with the multiple prices, when the customer purchases the item from the particular merchant ([0140] “act 840 can involve generating rankings of the discount prices.”) And, [0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”); 
perform one or more actions based on the transaction data ([0061] “The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
receive, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased ([0038] “extracting pricing data for the product associated with the NFC tag” and “The method may comprise transmitting request data indicative of the product associated with the NFC tag from a further wireless transceiver to a retail server via a wireless network.” And, [0018] “The NFC enabled mobile device may comprise a further wireless transceiver . . . “ And, [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the mobile telephone's NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Smith teaches receiving item data for an item to be purchased but does not explicitly teach the following feature taught by Herwig: 
wherein the item data is received by a transaction card [0090] “The interrogation signal is received at the antenna 132 of the NFC tag 106 . . . product identifier of the item and its price will be encoded within the product signal. The product signal is output via the antenna 132. The product signal is received by the antenna 124 of the . . . NFC module 122.” And, [0029] “NFC enabled mobile device may comprise . . . smartcard.”). 
Therefore, it would have been obvious to modify Smith to include receive, by a device and from a client device associated with a customer, item data identifying a price of an item to be purchased and wherein the item data is received by a transaction card as taught by Herwig in order to provide “comparison data may include electronic discount coupons for a particular brand provided in the retail outlet, or for an alternative retail outlet, to entice the consumer to either change product brand or change retail outlet” (Herwig [0098]). 
Smith teaches identifying a ranked list of multiple prices associated with the item, but does not explicitly teach the following feature taught by Howard: 
wherein the one or more instructions, that cause the one or more processors to process the item data, the price data, and the other data, cause the one or more processors to process the item data, the price data, and the other data to identify the ranked list of the multiple prices based on commute costs or time associated with the other locations ([0057] and Figure 8 disclose “[i] the example of FIG. 8, the purchase comparison window depicts a side-by-side comparison of purchase features of the product from the multiple result listings. Here, in addition to the underlying costs 802 of the item, the sales tax 804 (which can differ greatly between listings, especially when some retailers are located out of state), the cost of gas 806 (for a local merchant) versus the cost of shipping 808 for an online retailer, the return policies 810, and the cost of return transportation 812 or shipping 814.” And, [0039] “these costs may be aggregated for each individual listing and then presented as a total cost of ownership for the product.” Examiner interprets the cost of gas to travel to the local merchants as commute costs associated with the other locations. And, Figure 9 shows the prices at the other locations ranked by travel time in minutes. Examiner notes that the relevant portions of Figures 8 and 9 have been reproduced below). 

    PNG
    media_image1.png
    286
    691
    media_image1.png
    Greyscale


Therefore, it would have been obvious to modify the combination of Smith, Herwig, and Howard to include wherein the one or more instructions, that cause the one or more processors to process the item data, the price data, and the other data, cause the one or more processors to process the item data, the price data, and the other data to identify the ranked list of the multiple prices based on commute costs or time associated with the other locations as taught by Howard because “[p]inning two or more results allows for a comparison view to provide a better understanding of true pricing and tradeoffs” (Howard [0057]).

Claims 16 and 22
	As per claims 16 and 22, Smith further teaches: 
	perform a crawl of a data source associated with the plurality of items ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”);
receive the price data identifying the prices associated with the plurality of items based on the performing the crawl of the data source ([0052] "the price management system 102 can access one or more repositories (e.g., from a merchant system associated with the merchant) that include the product history data 202 and the customer history data 204." And, [0065] "accessing a repository that includes information about products available for purchase from a merchant . . product data for a target product can include, but is not limited to, a product category of the target product, an expiration date/shelf life remaining for the target product, price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices.”).

Claims 17 and 23
	As per claims 17 and 23 Smith further teaches: 
wherein performing the one or more actions comprises one or more of:
determining whether the price of an item provided on the price tag is the optimal price; causing a server device associated with the merchant to provide a reward to the customer; or providing, to the client device of the customer, a request for feedback as to why the optimal price was selected; provide reward points for the transaction card; and provide, to the client device of the customer, an offer associated with the item or the particular merchant; or retrain the machine learning model based on the transaction data or customer feedback as to why the particular price was selected. ([0061] "The price management system 102 can also receive actual sales data for the products after the products are sold (or expire). When the price management system 102 receives feedback corresponding to the predictions for the products, the machine-learning model 200 can use the feedback to update the loss function 210, and thus update the machine-learning model 200 itself." And, [0089], [0012], [0019], [0029]). 

Claims 18 and 24
	As per claims 18 and 24, Smith further teaches: 
	cause an indicator associated with the transaction card to be triggered based on how the price of the item provided on the price tag compares to a lowest price of the multiple prices ([0110] "provides notifications to a customer indicating that a target product with a better discount price is available than a target product that the customer has selected. In particular, the price management system 102 can determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device.").

Claims 20 and 26
	As per claims 20 and 26, Smith further teaches: 
	provide, to a server device associated with a merchant displaying the price tag and prior to receiving the transaction data, a message indicating that the item is provided by the particular merchant associated with the particular price ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.”);
receive, from the server device, data identifying an offer that reduces the price of item and displayed on the price tag to the particular price and provide the data identifying the offer to the client device associated with the customer ([0072] “the price management system 102 can detect that a customer has added a product to a shopping cart using a smart cart that reads an RFID tag.” And, [0110] “determine that a customer has selected a target product by collecting product data from a device such as a smart cart, checkout scanner, IoT sensor, or other device . . . The price management system can then make a determination that another target product within the same product category has a lower discount price.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0012], [0108], [0089].).	

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20130311335 (“Howard”) as applied to claim 1 above, and in further view of US Patent Application Number 20180181956 (“Zarakas”). 
Claim 2
	As per claim 2, Smith does not explicitly teach but Zarakas teaches: 
	wherein the item data is received based on another wireless communication between the transaction card and the client device ([0037] "A user device, may be a mobile device, and may be any device capable of communicating with a transaction card 120 via, for example, short range wireless technology, Bluetooth technology, NFC technology, WiFi Direct technology, and/or the like and execute various functions to transmit and receive . . . data.").
Therefore, it would have been obvious to modify the combination of Smith, Herwig, and Howard to include wherein the item data is received based on another wireless communication between the transaction card and the client device as taught by Zarakas in order to implement "multi-factor authentication and secure electronic checkout of any website utiliz[ing] wireless communication technologies, a dynamic transaction card, and a mobile application" (Zarakas [0002] resulting in increased security.

Claims 7 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20130311335 (“Howard”) as applied to claims 1 and 21 above, and in further view of US Patent Application Number 20100250333 (“Agrawal”). 
Claims 7 and 27
	As per claims 7 and 27, Smith further teaches: 
	receiving discount data identifying rebates associated with a plurality of items and processing the item data and the discount data, with a machine learning model, to identify an optimal discount for the item relative to multiple rebates associated with the item ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0012] “machine-learning model for dynamically determining price discounts for a target product based on product and customer history data for a customer.” And, [0019] “machine-learning model based on the product data and customer data” where [0029] teaches “product data (e.g., data from merchants indicating inventory, sale history, and expiration dates).” And, [0036] “product data can include . . . a price . . . inventory data, and location/store information.”)
wherein the multiple discounts are included in the discounts associated with the plurality of items ([0065] “price management system can identify product data for a target product” which “can include . . . price information for the target product (e.g., standard price of the products in the product category, possible prices of the target product, cost of the target product to the merchant, prices of related product categories.”);
providing, to the client device, data identifying the optimal discount ([0089] “utilize the machine-learning model to provide different discount prices for different customers or to determine the best price to provide to one or more customers from a plurality of discount prices.” And, [0020] “the price management system can provide a digital notification of a discount price to a client device of a customer.” And, [0108] “price management system 102 can also limit the number of products to display to a specific number of discount prices and display the products according to the ranking.” And, [0043] “receiving and displaying product data associated with products available for purchase from a merchant.” And, [0048] “product/customer data for each merchant.”);
receiving, from the client device, transaction data identifying the item, a price for the item, and a merchant selling the item when the customer purchases the item ([0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”);
processing, based on receiving the transaction data, a request for the optimal discount, with the item data and the customer data, to generate a completed discount for the item and performing, by the device, one or more actions based on generated data ([0110] “The [PMS] system can then allow the customer to select the best target product to meet the customer's desires based on the expiration date(s) and discount price(s).” And, [0116] “the discount section can also include an option to add the target product at the preferred store location to a shopping cart” and “adding the target product to the shopping cart and purchasing the target product.” And, [0061] “The [PMS] can also receive actual sales data for the products after the products are sold . . . When the [PMS] receives feedback corresponding to the predictions for the products, the machine-learning model can use the feedback to update the loss function.”).
Smith teaches generating an optimal discount for an item but does not teach the discount is in the form of a rebate as taught by Agrawal ([0005] “The optimal sales rebate rate is then determined for each of the products/services.”). 
Therefore, it would have been obvious to modify the combination of Smith, Herwig, and Howard to include that the discount is in the form of a rebate as taught Agrawal by in order to use "feedback data from cashback operations [as] a means to maximize sales or profits" (Agrawal [0006]).

Claims 19 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable United States Patent Application Publication Number 20190272557 (“Smith”) in view of US Patent Application Publication Number 20100161434 (“Herwig”) in view of US Patent Application Publication Number 20130311335 (“Howard”) as applied to claims 15 and 21 above, and in further view of US Patent Application Number 20100161720 (“Colligan”).
Claims 19 and 25
	As per claims 19 and 25, Smith does not explicitly teach but Colligan teaches: 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: 
determine, prior to receiving the transaction data, navigation directions from a current location of the customer to locations of the merchants associated with the multiple prices; and provide data identifying the navigation directions to the client device associated with the customer ([0062] "present an alert to the user comprising information about the lower price and location, provide directions, a map, or other data about the [business offering the lower price." And, [0052] "calculating a route using a navigation or mapping application, etc").
Therefore, it would have been obvious to modify the combination of Smith, Herwig, and Howard to include wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: determine, prior to receiving the transaction data, navigation directions from a current location of the customer to locations of the merchants associated with the multiple prices; and provide data identifying the navigation directions to the client device associated with the customer as taught by Colligan by in order to "enhance the quality of the content provided to users by increasing the relevancy of the content to the user" (Colligan [0037]).

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 12-13, filed 8/2/2022, with respect to the rejection(s) of claims 1-7 and 15-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Smith, Herwig, and Howard under 35 U.S.C. 103.

		

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Number 20170318140 (“Sinha”) teaches in response to a user rejecting an offer, provided the user with a next best offer determined based on an algorithm
US Patent Application Publication Number 20140278804 (“Lanxner”) teaches identifying trade activity of one or more items, identifying a ranking of the offer of the seller and checking the ranking performance of the offer of the seller compared to the expectations and/or assumptions made while setting the optimal price.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622